Citation Nr: 0506091	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  01-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder, including as secondary to service-connected 
residuals a right knee injury and, if so, whether the claim 
should be allowed.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability. 

REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March to June 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
from May 2000 and June 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

Historically, the veteran was notified of an April 1967 
rating decision denying service connection for a low back 
disorder on the basis that it was not related to his military 
service - including to his already service-connected right 
knee disorder (his only service-connected disability).  He 
was more recently notified in June 1998 that his petition to 
reopen this claim was denied.  He did not appeal either 
decision.

When the Board remanded this case to the RO in April 2004, it 
was noted that a notice of disagreement (NOD) had been filed 
in response to a June 2003 denial of service connection for a 
low back disorder.  So the RO was required to issue a 
statement of the case (SOC).  See Manlincon v. West, 12 
Vet. App. 238 (1999).  This was done in November 2004, and 
later that month the veteran perfected an appeal concerning 
this issue by filing a substantive appeal (VA Form 9).

Also in the April 2004 Board remand it was noted that a VA 
examination in April 2002 had indicated the veteran had a low 
back disorder due to his right knee disorder.  So it appears 
the RO has conducted a de facto reopening of the claim.  
Regardless, though, the Board must first determine whether 
new and material evidence has been submitted to reopen this 
claim and, if it has, the Board then can proceed to 
adjudicate the claim on a de novo basis.  




FINDINGS OF FACT

1.  The veteran was notified of an April 1967 rating decision 
denying service connection for a low back disorder as not 
being related to his service in the military - including to 
his service-connected right knee disorder, and he was more 
recently notified in June 1998 that his petition to reopen 
this claim was denied.  He did not appeal either decision.  

2.  Some of the additional evidence received since the June 
1998 denial, however, suggests the veteran's current low back 
disorder is due to falls from functional impairment 
attributable to his service-connected right knee disorder; 
this additional evidence is neither cumulative nor redundant 
of evidence previously on file and is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  

3.  This additional evidence includes an opinion of a VA 
examiner indicating the veteran's current low back disorder 
is related to his service-connected right knee disorder.  

4.  The veteran's only other service-connected disorder 
(prior to this decision regarding his low back) is residuals 
of a right knee injury, including degenerative joint disease 
(DJD) and laxity.  He has a 60 percent schedular rating for 
this disability and, because of the severity of it, is 
precluded from securing and maintaining substantially gainful 
employment.  This finding is irrespective of any additional 
consideration of his unemployability because of his low back 
impairment - which, as a result of this decision, is also 
being service connected.




CONCLUSIONS OF LAW

1.  The June 1998 rating action denying reopening of the 
claim for service connection for a low back disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).  

2.  New and material evidence has been received since that 
June 1998 rating decision to reopen the claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  

3.  After a de novo review of the record, the evidence shows 
the veteran's low back disorder is proximately due to or the 
result of his service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

4.  The criteria have been met for a TDIU.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 



Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing its decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

In this particular appeal, since the Board is granting both 
claims in their entirety, any concerns about the VCAA (and 
whether there has been compliance with it) are merely 
inconsequential.  Nonetheless, records show the VCAA 
regulations were cited in the September 2002 supplemental 
statement of the case (SSOC), as they pertain to the claim 
for a TDIU - although, admittedly, an official VCAA letter 
was never sent.  Records also show the RO issued a May 2003 
letter explaining the various obligations under the VCAA and 
what was needed to substantiate the claim for service 
connection for a low back disorder.




Petition to Reopen the Claim for Service Connection for a Low 
Back Disorder

The veteran was notified in April 1967 of a rating decision 
that month which denied service connection for a low back 
disorder which were determined not to be related to military 
service or the service-connected right knee disorder.  The 
June 1998 decision, of which the veteran was notified that 
month and which denied reopening of the claim for service 
connection for a low back disorder, was not appealed and 
became final and binding on him on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The new evidence is that which is 
received since the last denial on any basis, including the 
last denial of reopening.  Evans v. Brown, 9 Vet. App. 273, 
285-86 (1996).  

Regardless of how the RO ruled on the question of reopening, 
the Board must determine whether new and material evidence 
has been submitted since the RO's June 1998 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if, as in this case, the RO 
already has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so 
that he is not prejudiced.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 
12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim for service connection for a low back 
disorder was received in April 2003, as noted in the June 
2003 rating decision denying reopening.  Therefore, the 
amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, applies to his 
current appeal.  

The revised version of 38 C.F.R. § 3.156(a) provides that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim. 

38 C.F.R. § 3.156(a) (2004).  

In reopening the "credibility of the evidence is to be 
presumed", Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
and weighing its' probative value is prohibited.  
See Wilkinson v. Brown, 8 Vet. App. 263, 270-71 (1995) 
(citing Justus v. Principi, 3 Vet. App. 510 (1992); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); and Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993)).  The question of the probative value 
of this evidence does not arise until the claim is reopened 
and addressed on the full merits.  

Reopening

The SMRs are negative for injury or disability of the low 
back.  A January 1954 application for VA treatment reflects 
after a post-service on-the-job injury a physician told the 
veteran that he had a ruptured disk and he was given a back 
brace.  

A December 1966 statement from a private physician reflects 
that the veteran's complaints included stiffness and soreness 
of the low back.  His lack of full extension of the leg 
produced shortening of the extremity which in turn produced a 
low back strain and probably some arthritic changes in the 
lumbosacral spine.  

On VA orthopedic examination in February 1967 it was reported 
that the veteran's right knee was painful and affected his 
low back.  X-rays revealed mild lumbar roto-scoliosis with 
convexity to the left but the disc spaces were well 
maintained.  The diagnoses included a lumbosacral strain 
secondary to the right knee disability, and roto-scoliosis of 
the lumbar spine.  

In May 1968 the veteran injured his cervical spine in a 
vehicular accident and sustained temporary quadriplegia, from 
which he made a gradual recovery.  

A discharge summary of VA hospitalization in August and 
September 1969 reflects that there was some improvement in 
the motion of the veteran's extremities and that at times he 
did not need a cane or crutches to ambulate.  

On VA examination in April 1997 the veteran was able to get 
out of a wheelchair by using both hands, and even then the 
examiner had to ensure that he did not fall.  



VAOPT records reflect that lumbosacral X-rays in 1997 
revealed significant old compressed fractures of L4 and L5 
with narrowing at L4-5.  A 1997 lumbar MRI showed no spinal 
infarct in the thoracic spine but there was degenerative disc 
disease (DDD) at L4-5 and disc bulging at L2-3 and L4-5.  A 
January 1998 clinical note reflects that the veteran 
complained of leg and back pain since Thanksgiving (reported 
in his June 2003 NOD to have been Thanksgiving of 1997).  

The new evidence, i.e., that received since the June 1998 
rating decision, includes a statement by the veteran in 
October 1999 and by a friend in February 2000 that the 
veteran had fall numerous times due to his right knee, 
including in August or September 1999.  

An October 1999 VAOPT record reflects that the veteran's 
history included hypertension and recently multiple falling 
episodes.  He was admitted with an acute onset of vertigo and 
diplopia.  Later that month it was noted that there were 
concerns about his taking a blood thinner, Coumadin, because 
of potential falls.  The veteran felt that his fall prior to 
admission was directly related to his dizziness.  In November 
1999 it was noted that he had a history of two 
cerebrovascular accidents, the most recently being last 
month.  

On VA examination in March 2001 it was reported that in 1981 
the veteran's knee started to give out and he fell several 
times.  He had been unable to work since then.  The examiner 
felt that the veteran was unemployable due to his service-
connected right knee disorder.  

On VA examination in April 2002 the veteran's claim files 
were available for review, and because the examination report 
recites relevant portions of the veteran's history, it is 
apparent that the claim files were reviewed by the examiner.  
A history of falls due to the service-connected right knee 
was noted.  After an examination the diagnoses included DDD 
and DJD of the lumbar spine.  It was opined that the right 
knee DJD and internal derangement had caused weakness and 
frequent falls which had led to injury of the veteran's 
lumbar spine.  

At the January 2003 RO hearing the veteran testified that 
despite temporary quadriplegia from a May 1968 spinal injury 
in a vehicular accident, after 3 to 4 years he recovered his 
mobility (pages 2 and 3).  Subsequently, his right knee began 
to give out, as it did several times since 1980, causing him 
to fall (page 3).  He was now in a wheelchair because of 
several falls due to his service-connected right knee, and 
not because of residuals of vehicular accident injuries in 
1968 (page 4).  

On VA examination in May 2004 the veteran's claim files were 
reviewed and it was noted that a March 2002 MRI had found 
multiple level DDD and spondylolisthesis, more prominent at 
L3-4 and L4-5 where there was significant spinal cord 
stenosis and neuroforaminal narrowing.  He had bilateral knee 
contractures due to lack of use from having been wheelchair 
bound for the last 5 years.  His right knee was ankylosed in 
a fixed position at 100 degrees.  The diagnoses included a 
1951 inservice right knee injury with significant back 
injuries with hematoma of the cervical spine in "1964" and 
herniated nucleus pulposis (HNP) in the low back.

Here, the there is no clinical evidence of a ruptured disk in 
1954 from an on-the-job injury or of lower extremity 
shortening reported by a private physician in 1966, nor do VA 
X-rays in 1967 did not confirm that private physician's 
statement that there was probably lumbosacral arthritis.  
Rather, pathology of the lumbosacral spine is first 
clinically documented by VA examination in 1967.  

At the time of the 1998 denial of reopening there was no 
medical opinion linking any low back pathology the either the 
veteran's military service or his service-connected right 
knee disorder.  However the favorable VA opinion in April 
2002 is sufficient to raise a reasonable possibility of 
substantiating the claim, within the meaning of 38 C.F.R. 
§ 3.156(a).  So the claim is reopened and the merits of the 
claim must be addressed de novo.  



Merits

Once a claim is reopened, the Board is no longer required to 
presume that medical evidence favorable to the claim is 
credible and sufficiently probative.  See Justus, 3 Vet. 
App. at 513.  Indeed, it is the Board's responsibility once 
at this stage to determine whether the totality of the 
evidence supports the claim or is approximately evenly 
balanced for and against it -in which case the veteran 
prevails, or whether instead the preponderance of the 
evidence is against the claim - meaning it must be denied.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  See, too, Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection is also 
possible for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).



Disability that is proximately due to or the result of a 
service-connected disorder also shall be service connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a nonservice-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

Here, the VA examination in May 2004 suggests the veteran had 
a back injury during service in 1951.  However, this language 
was poorly worded, in light of the fact that the examiner 
reviewed the claims files and the SMRs are negative for a low 
back injury and the veteran has never reported having injured 
his low back during service.  In fact, there is no objective 
medical evidence of low back pathology during or within one 
year of service.  

With respect to a nexus between the veteran's service-
connected right knee disorder and his current low back 
disability, a private physician's 1966 statement is favorable 
but was rendered without a review of the claims files.  
However, a VA examiner in 2002 did review the claims files 
and also rendered a favorable medical opinion, i.e., that the 
right knee disorder had caused falls leading to injury of the 
lumbar spine.  This is critical because the probative value 
of the 2002 opinion is determined, in part, by the 
information and evidence on which it was predicated.  It did 
not rely solely upon information or a history related by the 
veteran.  



The Board is mindful that it cannot make its own independent 
medical determination.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Also, it is the obligation of the Board to weigh any 
contrasting or conflicting medical diagnoses or opinions.  
See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  This responsibility is more 
difficult when medical opinions diverge.  But in this case at 
hand is there no such diversity of medical opinions - only 
favorable ones.  

Since the only credible medical opinions on file support a 
nexus between the veteran's service-connected right knee 
disorder and his current low back disability, service 
connection is warranted for the low back disability.  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

As mentioned, aside from his low back disorder (being service 
connected in this decision), the veteran also has a service-
connected right knee disability rated at the 60-percent 
level.  So he meets the threshold minimum rating criteria for 
consideration of a TDIU.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2004), the current 60 percent rating is the 
highest schedular rating assignable for extremely unfavorable 
ankylosis of a knee in flexion at an angle of 45 degrees or 
more.  No higher schedular rating is provided in the absence 
of amputation.  

There is probative medical evidence of record, however, 
indicating the veteran is unemployable because of the 
severity of his right knee disability.  And this 
determination is irrespective of any unemployability that he 
may have as a result of his just recently service-connected 
low back disability.

During VA hospitalization in April and May 1964, the veteran 
had a right knee arthrotomy for removal of a loose body.  
During VA hospitalization in October and November 1964 he 
underwent resection of the posterior 3rd of the medial 
cartilage and resection of the infrapatellar branch of the 
saphenous nerve of the right knee.  

Multiple lay statements in 1966 and 1967 claimed the veteran 
could no longer work as a mason due to his service-connected 
right knee disorder.  

On VA orthopedic examination in February 1967, it was 
reported the veteran had not worked in his usual trade as a 
mason since 1966.  

A May 1968 report from the Cabell Huntington Hospital shows 
that when the veteran was admitted following a vehicular 
accident he had difficulty moving his extremities.  
Eventually, after physiotherapy, he could flex and extend his 
arms and legs and, despite some residual symptoms at 
discharge, he was expected to make a satisfactory recovery.  
The discharge diagnosis was quadriparesis due to contusion of 
the cervical cord.  

In a June 1968 Application for Compensation or Pension the 
veteran reported that he had been totally disabled since the 
vehicular accident.  

In a June 1968 Income - New Worth and Employment Statement 
the veteran reported having work experience in masonry.  He 
has last worked in May 1968 but did not quit his employment 
due to his physical condition.  In a similar statement 
received later in June 1968 he reported that he remained 
hospitalized since becoming paralyzed in May 1968.  He had 
two years of high school education.  

An August 1968 rating decision granted pension benefits and 
special monthly pension (SMP) on account of need for regular 
aid and attendance from June 3, 1968, because of the 
residuals of the May 1968 injury.  A December 1969 rating 
decision terminated the SMP effective in October 1969 because 
a Field examination yielded information that the veteran did 
not need the required assistance.  

A January 1970 Report of a VA Field examination indicates 
that, while the veteran was capable of taking care of most of 
his personal needs, it was obvious that he was still disabled 
from residuals of the 1968 injury such that he could not yet 
be gainfully employed.  

In April 1997 the veteran reported that, although he had 
enrolled in VA Vocational and Rehabilitation training and had 
become a realtor, he was unable to stand or walk for any 
length of time due to his right knee and had been unable to 
secure gainful employment since the 1980s.  

On VA examination in April 1997, the veteran was able to get 
out of a wheelchair by using both hands, but even then the 
examiner had to ensure that he did not fall.  He had a large 
homemade cane.  When standing his right knee was in a flexed 
position of about 25 to 30 degrees.  

A June 1998 rating decision granted SMP based on need for aid 
and attendance effective in October 1997.  



In an August 2000 letter, a VA physician indicated the 
veteran had numerous medical problems - including 
cellulitis, absence of the left kidney, lumbar radiculopathy, 
and venous insufficiency.  It was stated that he was unable 
to work due to his then present medical condition.  Symptoms 
related to his service-connected disorder, which had 
worsened, also impaired his ability to work.  VAOPT records 
of July and August 2000 indicate this letter was prepared 
after a review of VA records.  

A March 2001 VA examiner, noting a history of the veteran's 
having been unable to work since 1981 when he began having 
episodes of falling due to giving way of the right knee, also 
indicated he was unemployable due to this service-connected 
condition.  

On VA examination in April 2002 the evaluating physician 
reviewed the veteran's claims files.  And after a physical 
examination, the diagnoses included DJD and internal 
derangement of the right knee, DDD and DJD of the lumbar 
spine, quadriplegia secondary to both of the above, and 
hypertension.  The examiner felt, just like the others, that 
the veteran was unemployable.  

At the January 2003 RO hearing the veteran testified that a 
May 1968 vehicular accident caused him to develop a blood 
clot in his spine which initially caused quadriplegia but the 
blood clot was eventually dissolved with medication and after 
3 to 4 years he recovered his mobility and went back to work 
in the construction industry (pages 2 and 3).  He continued 
to work, despite his service-connected right knee disorder 
but decided in 1980 that he could no longer perform the hard 
work required in the construction industry due to that 
disability.  He couldn't climb up and down scaffolds and was 
afraid the right knee would give out, as it did several times 
since 1980, causing him to fall (page 3).  He had had a full 
recovery from the 1968 injuries (page 4).  He had worked for 
12 years after fully recovering from the 1968 injuries (page 
4).  He was now in a wheelchair because of several falls due 
to his service-connected right knee, and not because of 
residuals of vehicular accident injuries in 1968 (page 4).  
He could no longer walk due to the service-connected right 
knee disorder and the low back injury residuals.  Because of 
this back injury he also could not move his left leg due to 
weakness, although he had feeling in both legs, and could not 
walk on either leg (page 5).  But for the service-connected 
disability of the right knee, he would not now be in a 
wheelchair (page 6).  He felt that he was unemployable due 
solely to his service-connected right knee disorder, 
regardless of the low back disability (page 6).  

On VA examination in May 2004 the veteran's claims files were 
reviewed.  He had bilateral knee contractures due to lack of 
use from having been wheelchair bound for the last 5 years.  
His right knee was ankylosed in a fixed position at 100 
degrees.  The diagnoses included prominent osteophyte 
formation in the right knee and the development of 
contractures of the knees secondary to disuse.  

It is undisputed that the combined effect of service-
connected and nonservice-connected disabilities renders the 
veteran unemployable.  Since the RO has not yet had the 
opportunity to determine the severity of the low back 
disability, for which service connection is warranted (as 
determined in this decision), the dispositive issue is 
whether the service-connected right knee disorder - 
irrespective of this additional now service-connected low 
back disability - precludes substantially gainful 
employment.  And there is probative evidence indicating it 
does.

The only medical opinion on file specifically addressing this 
determinative issue is that rendered by the VA examiner in 
March 2001 - when he opined that the right knee disorder 
rendered the veteran unemployable.  Bearing in mind the right 
knee is now ankylosed in a fixed position at 100 degrees, and 
causes him to be confined to a wheelchair, and given his 
limited education and work experience, it is the judgment of 
the Board that a TDIU is warranted.  




ORDER

The petition to reopen the claim for service connection for a 
low back disorder is granted, as is service connection for 
this condition.  

The claim for a TDIU also is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


